        Case 5:15-cv-00254-gwc Document 316 Filed 10/26/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                                      FOR THE                                     2121 OCT 26 PH 3: 49
                                DISTRICT OF VERMONT
                                                                                          CLERK
NICK NEFF and MATTHEW McCREA,                   )
                                                )
        Plaintiffs,                             )
                                                )
        v.                                      )              Case No. 5:15-cv-254
                                                )
FLOWERS FOODS, INC., CK SALES                   )
CO., INC. and LePAGE BAKERIES PARK              )
STREET,LLC,                                     )
                                                )
        Defendants.                             )

       ORDER REQUESTING STIPULATED PROPOSED JUDGMENT ORDER

       The court requests that the parties confer and submit a proposed form of final judgment

documenting the dismissal of this action through settlement. The court would appreciate

guidance from the parties about including information about which employees are included and

which are excluded from the class recovery.

       Dated at Burlington, in the District of Vermont, this 26th day of October, 2020.



                                                            Geoffrey W. Crawford, Chief Judge
                                                            United States District Court
